 Case 21-40167-bem             Doc 12 Filed 02/18/21 Entered 02/19/21 01:22:55                        Desc Imaged
                                    Certificate of Notice Page 1 of 2
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                         Rome Division
                                    Room 339, Federal Building
                                       600 East First Street
                                     Rome, GA 30161−3187
                                     www.ganb.uscourts.gov
In
Re:    Tommy Lamar Walden                                   Case No.: 21−40167−bem
                                                            Chapter: 13
                                                            Judge: Barbara Ellis−Monro

                      ORDER SETTING DEADLINES FOR DEBTOR TO CORRECT
                                  FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 2/12/21 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 02/19/21
None Apply

To be Filed by 02/26/21
Certificate of Credit Counseling
Chapter 13 Plan, complete with signatures (to be served by debtor's counsel, if applicable)
Pay Advices: (A) Copies of Pay Stubs (or other evidence of payment) received from any employer within
60 days prior to filing or alternatively (B) a Statement signed by the Debtor certifying within 60 days
prior to filing, the Debtor 1 did not receive pay stubs from any employer and was either Unemployed,
self−employed or other explanation.




To be filed by 03/14/21
None Apply


If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on February 16, 2021.




Form 430b December 2018                                         Barbara Ellis−Monro
                                                                United States Bankruptcy Judge
       Case 21-40167-bem                    Doc 12 Filed 02/18/21 Entered 02/19/21 01:22:55                                      Desc Imaged
                                                 Certificate of Notice Page 2 of 2
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                               Case No. 21-40167-bem
Tommy Lamar Walden                                                                                                   Chapter 13
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 113E-6                                                 User: gentryr                                                        Page 1 of 1
Date Rcvd: Feb 16, 2021                                              Form ID: 430b                                                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 18, 2021:
Recip ID                  Recipient Name and Address
db                        Tommy Lamar Walden, 1436 Nicklesville Rd NE, Resaca, GA 30735-5305

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 18, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 16, 2021 at the address(es) listed
below:
Name                              Email Address
Dan Saeger
                                  on behalf of Debtor Tommy Lamar Walden dan@whitfieldcountylaw.com

Mary Ida Townson
                                  courtdailysummary@atlch13tt.com


TOTAL: 2
